DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
 			
				Information Disclosure Statement

	3.	The Information disclosure Statement(s) filed 9/24/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 1-5, 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, 18:  
The Specification discloses the following:
¶[0026] In the dataset used by the inventor, for example, transaction set 110 recorded 1.5 billion transactions between 100 million different user accounts, 3 million of which were described by 68 attribute values in attribute values set 112.

¶[0029] The techniques described herein enable determination of subsets (also referred to herein as community detection) from   among large scale augmented graph networks.   These techniques are able to utilize both the topological information of the augmented graph network as well as attribute values (represented in embodiments in the augmented graph network as additional nodes). These techniques, unlike previous augmented graph analysis techniques, are able to scale and analyze large networks (e.g., at least on the scale of 100 million user accounts and 1.5 billion transactions), analyze networks containing heterogenous nodes (e.g., nodes without attributes and attributed nodes, and attributed nodes with different numbers of attribute values) and different types of attribute values. After determining these subsets of user 

¶[0035] Referring now to Fig. 3, a simplified attribute values set 112 is shown represented as a table 300. As shown in Fig. 3, table 300 includes four recipient user accounts 302, each having four attribute values 304, although in other embodiments, there may be many ore recipient user accounts and attribute values (e.g., millions of recipient user accounts and dozens of attribute values). As discussed herein, these attribute values are clustered using one or more clustering algorithms and the recipient user accounts are grouped with the nearest cluster.

	The Specification fails to recite a written description of “wherein the graph model includes at least one million nodes” as claimed.
	The remaining claims are rejected due to the dependency to claims 1, 10, and 18.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Using the limitations in claim 1 to illustrate, the claim recite(s) generating a graph model representing user accounts as nodes and the set of transactions as edges between pairs of nodes…;; identifying a plurality of attribute clusters in the graph model, wherein the attribute clusters include attributed nodes that have attribute values specified by the second set of information; creating an augment graph model by inserting for respective clusters an additional node into the graph model and connecting the additional node to the attributed nodes in the respective attribute cluster and weighted attribute edges…; determining using topological information of the augmented graph model and the additional nodes, a plurality of subsets of recipient user accounts and managing an aspect of the computer-implemented service using the determined plurality of subsets of recipient user accounts. plurality of attribute clusters, a plurality of subsets of recipient user accounts. Claim 10 has similar limitations as claim 1.
Claim 18 recites the limitations of generating an augmented graph model of transactions between pairs of user accounts and attribute information about an attributed set of user accounts…; determining using modularity maximization applied to attributed nodes in a sequence, a first grouping of the attributed nodes into subsets of user accounts; wherein the determining includes adjusting weights of the attribute edges of the first grouping; determining using modularity maximization applied to the attributed nodes in a same sequence a second grouping of the attributed nodes into revised subsets of user accounts based on the first grouping and the adjusted weights of the attribute edges, wherein determining the second grouping for each given attributed node includes masking attributed nodes….  
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for analyzing transactions between user accounts of a service to determine subsets of user accounts of the service, and in particular, analyzing information concerning transactions between user accounts of a service and attribute information of some of the user accounts of the service to generate a model, and in turn using the model to determine subsets of user accounts and to derive insights into the security and performance of the service which is a commercial and legal interaction.  The mere nominal recitation of a computer system comprising a computer processor circuit; and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system to perform claim operations do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving a first set of information that describes a set of transactions between pairs of user accounts of a service…, and  receiving a second set of information that specifies attribute values for user accounts of the service that are recipient user accounts within the set of transactions. The receiving functions are recited at a high level of generality (i.e., as a general means of receiving information describing a set of transactions and receiving information specifying 
The additional elements of a  computer system comprising a computer processor circuit; and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system to perform claim operations of generating a graph model, identifying using the graph model, a plurality of attribute clusters in the graph model, creating, for respective attribute clusters, an additional node into the graph model and connecting the additional node to the attributed node to the attributed nodes in the respective attribute cluster with weighted edges;  determining using topological information of the augmented graph model and additional nodes, a  plurality of subsets of recipient user accounts; and managing aspects of the computer implemented service using the determined plurality of recipient user accounts,  are recited at a high-level or generality (i.e., as a generic computer system comprising generic computer processor circuit and memory storing instructions that are executable by the computer processor circuit) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)); and the limitation in claim 18 of masking attributed nodes, amounts to well-understood, routine and conventional activities previously known in the industry (see MPEP 2106.05(d)).  Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Furthermore,  regarding claim 18, Wong (US 7,937,375) and Zhu (US 2020/0265092) indicate that masking of nodes are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the masking of nodes limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 3.  The well understood routine and conventional computer functions claimed in a generic manner cannot provide an inventive concept.
Under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer system receiving a first set of information describing transactions between pairs of user accounts of a service and receiving a second set of information specifying attribute values for user accounts of the service are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a Berkheimer Option 2.   The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 7-21 is/are ineligible.
Response to Arguments
6.	Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicants argue that the application is generally directed to graph processing and that graph processing is particularly useful when 
On page 12 of the Remarks, Applicants state the present application uses graph models to represent users of a computer-implemented service and that the technical problem faced by the inventors was a need to efficiently analyze a large scale graph model in order to identify a subset of nodes in a graph model that match a set of attributes and the size of large graph models makes processing difficult in resource constrained computer systems. The applicants further suggest that the technical solution proposed by the inventors is identifying “attribute clusters” among attributed nodes on an augmented graph and the solution involving applications of graph theory is a technical one.  The Examiner respectfully disagrees.. This argument is not persuasive because the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a microprocessor, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  The general purpose computer is processing instructions to implement a graph processing algorithm. This is not an improvement in the functioning of the computer itself nor an improvement in any other technology or technical field. The claimed invention using generic computers to implement the claimed invention, a determination amply supported by, and fully consistent with the Specification (see, e.g., Spec. [0099], “Computer system 800 includes a processor subsystem 880 that is coupled to a system memory 820 and I/O interfaces(s) 840 via an Computer system 800 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer,Attorney Docket No.: 7879-08700 / OCP.D2018.1522.US1.Page 28 of 39 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA).“).
On page 12 of the Remarks, Applicants contend that the claims provide a technical solution because the claims have no pending art rejections.  The argument is not convincing.  Novelty is a question of whether the claimed invention is new.  Inventiveness in the Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.
On page 13, Applicants allege that the abstract idea is unclear and that the Office Action does not define precisely the abstract idea. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim 
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a computer system comprising a computer processor circuit and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system operations, the  claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim—i.e., the “receiving,” “determining,” “generating,” “identifying,” “creating,” “determining” and “managing,”—and explains that they describe the concept of analyzing information concerning transactions between user accounts of a service and attribute information of some of the user accounts of the service to generate a model, and in turn using the model to determine subsets of user accounts and to derive insights into the security and 
On pages 14-15, Applicants contend that the claims at issue are similar to those found in Example 39 of the Guidance, “Methods for Training a Neural Network for Facial Detection.” The argument is not persuasive.  As an initial matter, many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 39 on the Guidance.  
Example 39 is directed to facial detection computer technology for identifying faces in digital images. The claims in example 39 address the issue of facial image shifts, distortions, and variations in scale and rotation of the face pattern in an image. The example showing the patent eligibility of claim 1 (page 8), describes that the claim as a whole integrated the method of organizing human activity into a practical application because the claim did not recite mathematical concepts, mental processes, or method of organizing human activity. 
Here, the claims are not directed to a solving a problem of identifying faces in images and do not address issues of facial image shifts, distortions and variations in scale and rotation of the face pattern in an image.  The Examiner finds no similarity between Applicants’ claims and the claim in Example 39.  

On page 16, Applicants argue that the term “transactions,” as used in the Applicant’s Specification is broad and can refer to various actions such as an exchange of files and points to this alternative embodiment in the Specification [0025].  Applicants suggest that this passage illustrate a technical solution and benefit of this application.  And the efficiency of identifying a subset of nodes in a large-scale graph as a technical solution.  But this argument does not explain how the computer’s functionality is improved. This argument is directed to increased efficiency using a general purpose computer in its’ ordinary capacity to implement a graphing model. 

The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f) as they are here.

In response to the argument that the claims of the instant invention are
analogous to those in Example 40 in the USPTO Guidance (“Adaptive Monitoring of Network Traffic Data”), many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. 
Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 40 of the Guidance.  The example showing the patent eligibility of Example 40, describes that although each of the collecting steps analyzed individually may be viewed as mere pre or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic 
Here, the claims are not directed to monitoring of network traffic data. 
Contrary to example 40, the claims of the instant application recite additional elements at  a high-level of generality (i.e., as one or more generic computer system comprising a  processor circuit  performing generic computer functions to implement a graphing model to analyze user account and transaction data)  such that it amounts to no more than mere instructions to apply the exception using generic computer components –see MPEP 2106.05(f). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant further contends that the claims at issue is a practical application of the judicial exception because the claims are similar to those found in Example 42 of the Guidance, “Methods for Transmission of Notification When Medical Records are Updated.” The argument is not persuasive.  The example showing the patent eligibility of claim 1 (page 18), describes that the claim as a whole integrated the method of organizing human activity into a practical application and recited a specific technical improvement by allowing remote users to share  information in real time in a 
Here, the claims recite a computer system comprising a computer processor circuit, and computer memory storing instructions executable by the computer processor circuit to cause the computer to perform claim operations including using a generating and using a graphing model.  The circuit processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On page 19, Applicants suggest that the claims are specific enough to overcome the art-based rejections, but are too generic to not integrate alleged abstract idea into a practical application.  But “[e]ven assuming that is true, it does not avoid the problem of abstractness.” Affinity Labs, 838 F.3d at 1263; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014) (“That some of [these] steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims ”). Indeed, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (explaining that the search for an inventive concept under § 101 is distinct from demonstrating novelty under § 102).
Furthermore, Applicants argue that the claims include elements that are sufficient to amount to significantly more than the alleged abstract idea for example, the claims 
On pages 20-21, Applicants pose 8 questions to the Examiner which are addressed in the response to arguments above and in the 35 USC 101 rejection.

Conclusion
	
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,938,853 (Zablocki et al.)-cited for a clustering system applies one or more graph-based models to automatically detect emerging fraud MOs by clustering accounts based on their mutually shared characteristics. Graph based models include a large number of accounts.  Various subsets of accounts share a same second and third characteristic .Graph models include graphs having vertices and edges.  Accounts represented as vertices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694